Citation Nr: 0920234	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD) since August 10, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2001 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The September 2001 rating 
decision granted service connection for PTSD and assigned an 
initial 30 percent rating for this condition retroactively 
effective from December 19, 2000.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In the more recent August 2005 decision, during 
the pendency of the appeal, the RO increased the rating for 
the PTSD to 50 percent, but only effective as of August 10, 
2005.  The Veteran continued to appeal, requesting an initial 
rating higher than 30 percent for the immediately preceding 
period from December 19, 2000 to August 9, 2005, and a rating 
higher than 50 percent since August 10, 2005.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  He also appealed for an 
earlier effective date for the 50 percent rating for his 
PTSD.  As support for his claims, he testified at a 
videoconference hearing in October 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In September 2007 the Board issued a decision denying the 
Veteran's appeal for an initial rating higher than 30 percent 
for the PTSD from December 19, 2000 to August 9, 2005.  The 
Board also denied his appeal for an effective date earlier 
than August 10, 2005, for the higher 50 percent rating for 
the PTSD.  But the Board remanded his remaining claim - for 
a rating higher than 50 percent for the PTSD since August 10, 
2005, to the RO via the Appeals Management Center (AMC) 
for additional development and consideration.  In March 2009 
the RO issued a supplemental statement of the case (SSOC) 
continuing to deny the claim for a rating higher than 50 
percent since August 10, 2005, and returned the file to the 
Board for further appellate review.  So this is the only 
remaining claim before the Board.




FINDING OF FACT

Since August 10, 2005, the Veteran's PTSD has caused total 
occupational and social impairment.


CONCLUSION OF LAW

As of August 10, 2005, the criteria are met for a higher 100 
percent rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Analysis-Entitlement to a Rating Higher than 50 percent 
for the PTSD since August 10, 2005

The Veteran asserts that his PTSD is more severe than 
currently rated and has been since filing his claim for this 
condition.  As already indicated, the initial rating was 30 
percent retroactively effective from December 19, 2000 to 
August 9, 2005, under Diagnostic Code 9411.  And the Board 
already has denied his claim for a rating higher than 30 
percent for that initial period.  The Board also already has 
denied his claim for an effective date earlier than August 
10, 2005, for the higher 50 percent rating.

Still at issue, however, is whether the Veteran has been 
entitled to a rating higher than 50 percent since August 10, 
2005, and the Board believes he has been.

It first deserves reiterating that the Veteran's rating has 
been "staged"; it was 30 percent prior to August 10, 2005, 
and has been 50 percent since to compensate him for the 
increase in severity of the condition during the pendency of 
his appeal.  See again Fenderson, 12 Vet. App. at 125-126.  
In Fenderson, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question 
has just been service connected.  In the former situation, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is the primary 
concern.  In the latter Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice of considering whether the rating 
should be "staged" to even the traditional increased rating 
claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  So 
in all situations this is now a valid consideration.  The 
question, therefore, is whether the Veteran's rating should 
be further staged.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).



As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.



The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).



GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.  

The Board's review of the evidence of record reveals the 
Veteran has severe PTSD symptoms, and this condition severely 
impacts his employability.  Indeed, the report of his August 
10, 2005 VA PTSD compensation examination indicates  he is 
"permanently and totally disabled and unemployable due to 
his PTSD."  Furthermore, the VA examiner stated the Veteran 
only functions at work (at his job with the Postal Service, 
for over 35 years) because he is allowed to work in isolation 
from others.  Marginal employment, for example, as a self-
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  
See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  That is to say, a Veteran may be considered as 
unemployable upon termination of employment that was provided 
on account of disability or in which special consideration 
was given on account of the same.  See 38 C.F.R. § 4.18.

The August 10, 2005 VA examiner further observed the Veteran 
has severe unremitting symptoms of re-experiencing, avoidance 
and arousal that have a significant negative impact on his 
psychological functioning; frequent, potentially very 
dangerous dissociative rage reactions in response to any 
interaction he perceives as confrontational, even regarding 
the most trivial matters; with frequent homicidal ideations 
with these rage reactions.

At the Board's remand request, because of these findings that 
had been noted during that August 10, 2005 VA examination, 
the Veteran was provided another more recent VA PTSD 
compensation examination in March 2008.  The examiner 
diagnosed the Veteran with chronic, severe PTSD and assigned 
a GAF score of 40.  As mentioned, GAF scores of 31-40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  DSM-IV at 46-47 (italics added for emphasis).  

The March 2008 VA examiner observed the Veteran had not been 
working for the past three or four years, since retiring from 
his job with the Postal Service.  Further in this regard, he 
had been unable to find another full-time job since then, 
although he needed at least a part-time job for money.  He 
occasionally had to take off time at his prior job because of 
his difficulties in his relationships, his quickness to 
anger, and his other PTSD symptoms, which kept him on edge 
all the time.  He reported that he is isolated; has no 
leisure interests; does not socialize with his wife; 
converses with only one friend, occasionally, on the phone; 
but volunteers some at his church.  He was found to have a 
constricted and depressed mood; had suicidal ideations, but 
never acted; denied hallucinations; is not psychotic; 
his thought processes are logical and goal-directed.



The Veteran's recent VA outpatient treatment records, 
however, reveal he has anger management problems, difficulty 
getting along with his family, and nightmares and flashbacks 
of his traumatic Vietnam experiences.  Moreover, a January 
2008 statement from his VA treating clinical psychologist 
notes the Veteran has hypervigilance, irritable mood, 
intrusive thoughts, and memories of Vietnam, as well as 
survivor's guilt.  And even more importantly, this statement 
also notes he is "presently unemployable," apparently from 
a psychological aspect.  

A more recent February 2009 note from this same treating 
psychologist indicates that, although the Veteran is retired, 
he has now obtained a part-time job to assist with his 
income.  This note also reveals further disturbing symptoms, 
including homicidal tendencies.  He is always on guard, 
threatens others, is such a danger of hurting his wife that 
she keeps a weapon nearby to protect herself from his sleep 
behavior, and almost stabbed a former coworker while at his 
previous job.

A March 2009 addendum to the March 2008 VA examination, 
although failing to reexamine the Veteran, nonetheless 
speculated that his GAF score is now 45 or 50, a slightly 
higher score than the previously assigned GAF score of 40.  
This is solely attributed to the fact that he is now working 
part-time.  Nonetheless, a GAF score in the range of 41-50 
still indicates serious symptoms or serious impairment in 
social, occupational, or school functioning (e.g., unable to 
keep a job).  DSM-IV at 46-47 (italics again added for 
emphasis).  So this in turn raises the question of whether, 
even accepting that he is currently re-employed, albeit only 
on a part-time basis, he will be able to continue working 
productively in this job and whether his employment under 
these specifically defined conditions is anything more than 
marginal - that is, at the whim of his part-time employer's 
accommodation.  38 C.F.R. § 4.18.  See also Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).

Further concerning this, on the one hand, the Court has held 
the sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in and of 
itself, is recognition that the impairment attributable to 
his service-connected disability makes it difficult to obtain 
and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective versus objective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.



Here, the March 2009 addendum opinion reaffirmed the Veteran 
"had the whole range of PTSD symptoms as described in [the 
previous March 2008] report, in the broad categories of 
recurrence, hyperarousal and avoidance.  He tends to isolate 
and withdraw or avoid people."  Although the addendum 
increased his GAF score assignment, it nevertheless casts 
serious doubt upon whether his PTSD impinges upon his 
employability in the long term.  To this end, the examiner 
states, "[b]efore retirement, [the Veteran] had to work 
nights, by himself.  Even so, he had angry outbursts and 
difficulties with coworkers.  He had been disciplined for 
this."  The addendum even referenced the August 2005 VA 
examiner's opinion to reaffirm the Veteran was described as 
unemployable because of dissociative rage reactions.

The Court has clarified that the term "substantially gainful 
occupation", as used in 38 C.F.R. § 4.16(b), "refers to, at a 
minimum, the ability to earn a living wage."  Bowling v. 
Principi, 15 Vet. App. 1, 7 (2001).  Additionally, a claimant 
is not engaged in a substantially gainful occupation if their 
annual income is below the poverty threshold for one person.  
Id.  A determination of whether a person is capable of 
engaging in a substantially gainful occupation must consider 
both that person's abilities and his employment history.  See 
Faust v. West, 13 Vet. App. 342, 355 (2000), citing Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991).  Notably, 
volunteering or part time sedentary employment does not meet 
this standard.  And, here, although the exact nature of the 
Veteran's current part-time employment is not entirely clear, 
it is significant that he has only been able to obtain part-
time employment, versus a full-time job, and only to make 
ends meet.  Moreover, he was only able to obtain this part-
time job after several years of unsuccessful job searches, 
and even the latter period of his prior employment with the 
Postal Service, a job that he eventually retired from (so not 
fired) was very restricted insofar as what he was permitted 
to do and held responsible for and where he was allowed to 
work from a physical standpoint in his building.  His low GAF 
scores, extreme rage reactions due to his PTSD, persistent 
danger of hurting others, and most significantly the 
objective clinical assessments of his unemployability by the 
VA examiners and outpatient treatment providers all serve, 
especially in combination, as grounds for granting the 
highest possible rating of 100 percent for his PTSD.

If, as here, the Board concedes the Veteran is incapable of 
obtaining and maintaining substantially gainful employment on 
account of the severity of his service-connected PTSD, this 
is reason enough, alone, to assign a 100 percent schedular 
rating for this condition.  See Johnson v. Brown, 7 Vet. App. 
95 (1994) (holding that only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  So 
in this circumstance, where it is determined he is 
unemployable because of the PTSD, he would be entitled to 
this maximum 100 percent rating although not all of the 
enumerated symptoms recited for this higher rating are shown.  
See again Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
mere examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  

Accordingly, the Board finds that the medical evidence shows 
the Veteran's PTSD has caused total occupational and social 
impairment due to such symptoms that are analogous to that 
type and degree of symptomatology contemplated by a 
100 percent disability rating since August 10, 2005.  See 
Mauerhan, supra.  


ORDER

A higher 100 percent rating for PTSD since August 10, 2005, 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


